DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 28 March 2019. Claims 1-12 are currently pending
Drawings
	The drawings received on 15 September 2021 are accepted by the examiner.
Claim Objections
Claim 3 is objected to because of the following informality:
In lines 3-4, it appears that the phrase “the longitudinal axes” should read “longitudinal axes.”
Claim 4 is objected to because of the following informality:
In line 3, it appears that the phrase “the longitudinal axes” should read “longitudinal axes.”
Claim 7 is objected to because of the following informality:
In line 4, it appears that the phrase “the prolongation” should read “a prolongation.”
Claim 8 is objected to because of the following informality:
In line 4, it appears that the phrase “the longitudinal axis” should read “a longitudinal axis.”
Claim 12 is objected to because of the following informality:
In lines 1-2, it appears that the phrase “The pneumatic Pneumatic impact tool” should read “The pneumatic impact tool.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 recites the limitation “the handle” in line 4. Claim 1 recites the limitation “at least two handles” in line 5. It is unclear as to if claim 5 is referring to one handle of the at least two handles, or the at least two handles.
	Note: It appears that amending line 4 of claim 5 to read “relative to the at least two handles” or “relative to one handle of the at least two handles” would overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stengler (DE 102013016171), using a machine translation from the EPO website, in view of Prout (U.S. Patent Application Publication 2011/0072947).
	Stengler discloses (as to part of claim 1) a pneumatic impact tool (1) capable of being used to process bone in hip surgery (see paragraph 0001 of the machine translation regarding the tool’s use with bone) comprising a housing (2) with a cylinder/piston assembly (5/6/7/8/9/10) with a pneumatically driven piston (9) and a tool holder (11) (see Figure 1, and paragraphs 0001-0022 of the machine translation).
Stengler discloses the claimed invention except for wherein (as to the remainder of claim 1) the tool comprises at least two handles are arranged at regular intervals around the cylinder/piston assembly, wherein (as to claim 3) a handle plane defined by longitudinal axes of the at least two handles forms an angle with a longitudinal axis of the cylinder/piston assembly, wherein (as to claim 4) longitudinal axes of the handles are not parallel, wherein (as to claim 5) the tool holder has an angle relative to the at least two handles, and wherein (as to claim 8) a connection for a pneumatic hose is arranged perpendicularly to a longitudinal axis of the cylinder/piston assembly.
Prout teaches the use of a pneumatic impact tool (100) comprising a housing (102) with a cylinder/piston assembly (110/210/235/255) with a pneumatically driven 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Stengler with wherein the tool comprises at least two handles are arranged at regular intervals around the cylinder/piston assembly, wherein a handle plane defined by longitudinal axes of the at least two handles forms an angle with a longitudinal axis of the cylinder/piston assembly, wherein longitudinal axes of the handles are not parallel, wherein the tool holder has an angle relative to the at least two handles, and wherein a connection for a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stengler (DE 102013016171), using a machine translation from the EPO website, in view of Prout (U.S. Patent Application Publication 2011/0072947), as applied to claim 1 above, further in view of Irion et al. (U.S. Patent 6,758,842).
	Stengler in view of Prout disclose the claimed invention except for wherein a connection for a pneumatic hose lies in a prolongation of a longitudinal axis of the cylinder/piston assembly.
	Irion et al. teach the use of a pneumatic tool (101) comprising a housing (20) with a cylinder/piston assembly (24/30/32/40) with a pneumatically driven piston (30) and a tool holder (i.e. holder defined by portion of 20 adjacent 32), wherein a connection (40) for a pneumatic hose (48) lies in a prolongation of a longitudinal axis (i.e. axis defined from left-to-right through center of 30/32 as best seen in Figure 1) of the cylinder/piston assembly (see Figures 1-3, and column 6, line 66 – column 10, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Stengler in view of Prout with wherein a connection for a pneumatic hose lies in a prolongation of a longitudinal axis of the cylinder/piston assembly in view of Irion et al. in order to provide an alternative, well-known and obvious configuration for providing a connection for a pneumatic hose.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stengler (DE 102013016171), using a machine translation from the EPO website, in view of Prout (U.S. Patent Application Publication 2011/0072947), as applied to claim 1 above, further in view of Smith et al. (U.S. Patent 5,102,051).
	Stengler in view of Prout disclose the claimed invention except for wherein (as to claim 9) a connection for a pneumatic hose has a rotatable joint and is rotatable around a longitudinal axis of the cylinder/piston assembly, and wherein (as to claim 10) the joint is a ball joint.
	Smith et al. teach the use of an air driven tool (10) comprising a housing (16) and a handle (14), wherein a connection (170/172) for an air hose has a rotatable joint (i.e. rotatable due to 170/180) and is rotatable around a longitudinal axis (i.e. axis defined through center of 12 as best seen in Figure 1) of the tool, and wherein the joint is a ball joint (see Figures 15 and 16) (see Figures 1 and 15-16, and column 5, line 57 – column 6, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Stengler in view of Prout with wherein a connection for a pneumatic hose has a rotatable joint and is rotatable around a longitudinal axis of the cylinder/piston assembly, and wherein the joint is a ball joint in view of Smith et al. in order to provide an alternative, well-known and obvious configuration for providing an easily manipulatable connection for a pneumatic hose.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stengler (DE 102013016171), using a machine translation from the EPO website, in .
	Stengler in view of Prout disclose the claimed invention except for wherein (as to claim 11) at least one compressed air cartridge is connected to the pneumatic impact tool or integrated into the impact tool, and wherein (as to claim 12) the at least one compressed air cartridge is retained in at least one of the at least two handles.
Mirza et al. teach the use of a pneumatic impact tool (100) capable of being used to process bone comprising a housing (i.e. housing defined by 100) with a cylinder/piston assembly (5/6/7/8/9/10) with a tool holder (110), wherein the tool comprises a handle (160), wherein at least one compressed air cartridge (150, see column 9, lines 33-39) is integrated into the impact tool (i.e. integrated within 160), and wherein the at least one compressed air cartridge is retained in the handle (see Figure 1) (see Figure 1, and column 8, line 55 – column 9, line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Stengler in view of Prout with wherein at least one compressed air cartridge is connected to the pneumatic impact tool or integrated into the impact tool, and wherein the at least one compressed air cartridge is retained in at least one of the at least two handles in view of Mirza et al. in order to provide an alternative, well-known and more compact means for providing an air source for powering the tool.
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Appel et al. (U.S. Patent 5,108,400) disclose a pneumatic impact tool comprising a housing with a cylinder/piston assembly with a pneumatically driven piston and a tool holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775